Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 9/4/20, is a national stage entry of PCT/CN2019/077560, international filing date: 03/08/2019. A claim for foreign priority to 201810194967.6, filed 03/09/2018, is also made. A certified copy of the foreign priority application is of record. 

Status of Claims and Response to Restriction Requirement
Claims 1-10 are pending as of the response filed on 9/15/22. 
Applicant's election with traverse of the compound DC291407, shown below, in the reply filed on 9/15/22 is acknowledged: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; wherein R1=(CH2)mCOOR8; m=0; R8=methyl; R2=H; n=1; R4=cyano; R5=H; R3 is piperidinyl substituted with amino.  Applicants submit claims 1-10 encompass the elected species. The traversal is on the ground(s) that search and examination of all claims would not pose an undue burden on the examiner.  This is not found persuasive because the species of formula (I), as discussed in the restriction requirement, do not relate to a single general inventive concept under PCT Rule 13.1 because they do not all possess a significantly shared structure, and don’t all belong to a recognized class of compounds. Additionally, the species are highly structurally diverse, and would be expected to have significant differences in other properties; for these reasons, the species lack unity of invention, and restriction is proper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is drawn to treating and/or preventing liver fibrosis and related diseases or for inhibiting DPP-4, comprising administering a thieno[3,2-d]pyrimidin-4-one compound represented by formula (I) to a subject in need thereof; the claim also recites “(1) for manufacture of a medicament for treatment and/or prevention of liver 6 fibrosis and related diseases; (2) for manufacture of a DPP-4 inhibitor; or (3) for use as a DPP-4 inhibitor”. The claim is confusing, because the preamble of the claim is drawn to treating and/or preventing liver fibrosis and related diseases, or for inhibiting DPP-4, however, “(1) for manufacture of a medicament for treatment and/or prevention of liver 6 fibrosis and related diseases; (2) for manufacture of a DPP-4 inhibitor” implies that the claims are drawn to other methods, i.e., for manufacturing a medicament or for manufacturing a DPP-4 inhibitor. The claim is indefinite, because the metes and bounds of the claim aren’t clear; is the claim drawn to treating and/or preventing liver fibrosis and related diseases or for inhibiting DPP-4, or to manufacture of a medicament, or manufacture of a DPP-4 inhibitor? Claims 2-10 are similarly rejected as these claims depend from claim 1.
For the sake of providing compact prosecution, the claims were examined as being drawn to treating and/or preventing liver fibrosis and related diseases, or for inhibiting DPP-4 comprising administering a compound of formula (I). 
Independent claim 1 recites treating and/or preventing liver fibrosis “and related diseases”. However, there is no indication or elaboration of, in the claims or the specification, of the diseases that meet those related to liver fibrosis. No particular species of diseases that meet those being related to liver fibrosis are discussed or provided; it is uncertain therefore, of what diseases are encompassed by those related to liver fibrosis. The claim is indefinite, as the metes and bounds of the claim aren’t clear. Claims 2-10 are similarly rejected as these claims depend from claim 1. 



Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et. al., US 20140323466 A1, publ. 10/30/2014.
The claims are drawn to a method for inhibiting DPP-4 comprising administering the elected thieno[3,2-d]pyrimidin-4-one compound, DC 291407, to a subject in need thereof. 
Liu teaches thienyl[3,2-d]pyrimidin-4-one compounds of formula (I), having strong activity as dipeptide peptidase IV (DPPIV) inhibitors for treating type II diabetes (title & abstract; para [0001], [0007], [0011-0024]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
Liu teaches DPPIV inhibitors, when administered, can reduce the level of glycosylated hemoglobin A1c in diabetics (para [0005]). Liu further teaches administering a compound as described previously, or a pharmaceutical salt thereof, in a composition with a pharmaceutical carrier, to treat diabetes (para [0108]). Liu teaches various dosage forms, including a tablet, capsule, granule, syrup, suspension, or aerosol, in a carrier and/or diluent (para [0109]). Liu teaches administering the composition orally, or through the nose, skin, lungs, or gastrointestinal tract (para [0110]). The elected DPPIV inhibitor, DC291407, is exemplified; Liu discloses this compound is administered to a rat model by injection (para [0115], [0230], table 2, table 10). Liu further teaches the compounds, including DC291407, when administered to mice, exhibited DPPIV inhibitory activity and an acute hypoglycemic effect (Exs. 2-3, para [0485-0495]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have inhibited DPP-4 comprising administering the elected compound of formula (I), DC291407, to a subject in need thereof, e.g., a subject having type 2 diabetes, in view of the teachings of Liu. Liu teaches thienyl[3,2-d]pyrimidin-4-one compounds, of which DC291407 is exemplified, as DPPIV inhibitors for treating type 2 diabetes. Therefore, one of ordinary skill in the art would have been motivated to have inhibited DPP-4 comprising administering DC291407 to a subject in need of treatment for type 2 diabetes, and have had a reasonable expectation of success. 

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji et. al., J. Gastroenterol., vol. 49, pp. 481-491, publ. 2014 (cited in an IDS) in view of Liu et. al., US 20140323466 A1, publ. 10/30/2014.
The claims are drawn to a method for treating or preventing liver fibrosis comprising administering the elected thieno[3,2-d]pyrimidin-4-one compound, DC 291407 to a subject in need thereof. 
Kaji teaches dipeptidyl peptidase-4 (DPP4) inhibitors are used clinically as antidiabetic agents, particularly for treating type 2 diabetes mellitus (abstract; p. 482, left col., 2nd para). Kaji teaches DPP4 has multiple functions in various organs, and has been implicated in several liver diseases, including chronic hepatitis C, biliary cirrhosis, and hepatocellular carcinoma (p. 482, left col., last para-right col., top para). Kaji teaches the direct effects of DPP4 inhibition against liver fibrosis was studied in rats (p. 482, right col., 2nd para). Kaji teaches a DPP4 inhibitor was delivered to rats in a model of liver fibrosis (p. 482, right col., last para). Kaji teaches administration of a DPP4 inhibitor significantly suppressed liver fibrosis development and significantly decreased α-SMA expression in the treated rats (p. 485, left col., last para-p. 486, left col., top para). Furthermore, Kaji teaches DPP4 inhibitor treatment suppressed collagen synthesis (p. 490, left col., last para). 
Kaji doesn’t teach or suggest DC291407. 
Liu teaches thienyl[3,2-d]pyrimidin-4-one compounds of formula (I), having strong activity as dipeptide peptidase IV (DPPIV) inhibitors for treating type II diabetes (title & abstract; para [0001], [0007], [0011-0024]): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
Liu teaches DPPIV inhibitors, when administered, can reduce the level of glycosylated hemoglobin A1c in diabetics (para [0005]). Liu further teaches administering a compound as described previously, or a pharmaceutical salt thereof, in a composition with a pharmaceutical carrier, to treat diabetes (para [0108]). Liu teaches various dosage forms, including a tablet, capsule, granule, syrup, suspension, or aerosol, in a carrier and/or diluent (para [0109]). Liu teaches administering the composition orally, or through the nose, skin, lungs, or gastrointestinal tract (para [0110]). The elected DPPIV inhibitor, DC291407, is exemplified; Liu discloses this compound is administered to a rat model by injection (para [0115], [0230], table 2, table 10). Liu further teaches the compounds, including DC291407, when administered to mice, exhibited DPPIV inhibitory activity and an acute hypoglycemic effect (Exs. 2-3, para [0485-0495]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have prevented or treated liver fibrosis in a subject in need thereof comprising administering the elected compound, DC291407, in view of the combined teachings of Kaji and Liu. Kaji teaches administration of a DPP4 inhibitor to a rat model of liver fibrosis significantly inhibited fibrosis development, as well as significantly decreased α-SMA expression and inhibited collagen synthesis; although Kaji doesn’t teach DC291407, Liu exemplifies this compound as a DPP4 inhibitor for clinical use. As such, one of ordinary skill in the art would have been motivated to have administered the DPP4 inhibitor, DC291407, to a subject in need of prevention or treatment for liver fibrosis, and have had a reasonable expectation of success. Moreover, as Kaji teaches treatment with a DPP4 inhibitor in an animal model of liver fibrosis decreased α-SMA expression and inhibited collagen synthesis, it would have been prima facie obvious that administration of DC291407 to a subject in need of prevention or treatment for liver fibrosis would have similarly downregulated α-SMA expression and reduced collagen synthesis/deposition in the liver, as recited by instant claim 10. 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 9045491 B2 in view of Kaji et. al., J. Gastroenterol., vol. 49, pp. 481-491, publ. 2014 (cited in an IDS). The claims of the current application are drawn to a method for treating or preventing liver fibrosis, or inhibiting DPP4 comprising administering a DPP-4 inhibitor compound of formula (I) to a subject in need thereof. The claims of US ‘491 are drawn to a compound of formula (I); and a method for inhibiting DPPIV comprising administering a compound of formula (I) to a subject in need thereof: 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
. The compounds of formula (I) recited in the claims of the current application are therefore included within formula (I) of the claims of US ‘491. Moreover, both sets of claims encompass inhibiting DPP4 in a subject in need thereof comprising administering a compound of formula (I) to a subject in need thereof (see instant claim 1, and claim 18 of US ‘491). Although the claims of US ‘491 don’t recite preventing or treating liver fibrosis, applying the method of inhibiting DPP4 as claimed in US ‘491 to prevent or treat liver fibrosis would have been prima facie obvious in view of Kaji. Kaji teaches dipeptidyl peptidase-4 (DPP4) inhibitors are used clinically as antidiabetic agents, particularly for treating type 2 diabetes mellitus (abstract; p. 482, left col., 2nd para). Kaji teaches DPP4 has multiple functions in various organs, and has been implicated in several liver diseases, including chronic hepatitis C, biliary cirrhosis, and hepatocellular carcinoma (p. 482, left col., last para-right col., top para). Kaji teaches the direct effects of DPP4 inhibition against liver fibrosis was studied in rats (p. 482, right col., 2nd para). Kaji teaches a DPP4 inhibitor was delivered to rats in a model of liver fibrosis (p. 482, right col., last para). Kaji teaches administration of a DPP4 inhibitor significantly suppressed liver fibrosis development and significantly decreased α-SMA expression in the treated rats (p. 485, left col., last para-p. 486, left col., top para). Furthermore, Kaji teaches DPP4 inhibitor treatment suppressed collagen synthesis (p. 490, left col., last para). Therefore, it would have been prima facie obvious to have applied the claims of US ‘491 to prevent or treat liver fibrosis in a subject in need thereof, in view of Kaji’s teaching of DPP4 inhibitors for suppressing liver fibrosis. Moreover, as Kaji teaches treatment with a DPP4 inhibitor in an animal model of liver fibrosis decreased α-SMA expression and inhibited collagen synthesis, it would have been prima facie obvious that administration of DC291407 to a subject in need of prevention or treatment for liver fibrosis would have similarly downregulated α-SMA expression and reduced collagen synthesis/deposition in the liver, as recited by instant claim 10. The instant claims, and the claims of US ‘491 are therefore not patentably distinct. 


Information Disclosure Statements
The IDS filed on 9/4/20, 10/11/21, 12/2/21, and 8/23/22 have been considered. 


Conclusion
Claims 1-10 were examined and are rejected. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627